DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 8 and 15 recite the limitation "the vent pipe" in line 4. There is insufficient antecedent basis for this limitation in the claims.
Claims 3, 5-6, 10, 12-13, 17 and 19-20 are objected to because of the following informalities: the claims recite the limitation “said seal part” should be corrected to “said test seal part”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8, 10-11, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hessian (US 5,520,219).
Regarding claim 1, Hessian discloses a system for removing a test seal part from a vent positioned on a root of a structure and being removable without requiring a person on site to accomplish the same, wherein the system includes:
a removable test seal part sealable connected to the vent pipe to flow therethrough and having an attachment surface (Fig. 1, test cap 22); and
remote controlled apparatus for removing said test seal part (Abstract; Col. 4, lines 57-67).
Regarding claim 3, Hessian discloses the system of claim 1, as stated above, wherein said seal part includes a connection removal surface to which means for removing connects and which includes a tool for connection to said connection removal surface (Fig. 4, wire cap remover 44).
Regarding claim 4, Hessian discloses the system of claim 3, as stated above, wherein said tool includes a hook and the connection removal surface includes an eyelet (Fig. 6A, cable loop 52).
Regarding claims 8 and 10-11, the elements contained in claims 8 and 10-11 are substantially similar to elements presented in claims 1 and 3-4, respectively, except that they set forth the claimed invention as a method rather than a system and thus are rejected for the same reasons as applied above.
Regarding claims 15 and 17-18, the elements contained in claims 15 and 17-18 are substantially similar to elements presented in claims 1 and 3-4, respectively, except that they set forth the claimed invention as an apparatus rather than a system and thus are rejected for the same reasons as applied above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hessian in view of Kuk (US 2019/0152600 A1) (Kuk hereinafter).
Regarding claim 2, Hessian discloses the system of claim 1, as stated above, except for “wherein said remote controlled apparatus includes an unmanned aerial vehicle (UAV)”.
Kuk teaches such claimed subject matter (Fig. 2, flying vehicle 40). Kuk teaches that “An unmanned automated hook-fastening device includes: a device coupler including a height-adjustable wire and configured to be coupled to a hoisting unit, such as a movable flying vehicle or a crane boom” ([0012]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use the unmanned aerial vehicle (UAV) taught by Kuk into the invention of Hessian to move various types of freight vertically and laterally in a variety of sites.
Regarding claim 5, Kuk discloses the system of claim 1, as stated above, which includes a locating device on said seal part and providing said remote controlled apparatus with a complementary locating device for aiding in location and removal of said seal part (Fig. 2, transmitters 150).
Regarding claims 9 and 12, the elements contained in claims 9 and 12 are substantially similar to elements presented in claims 2 and 5, respectively, except that they set forth the claimed invention as a method rather than a system and thus are rejected for the same reasons as applied above.
Regarding claims 16 and 19, the elements contained in claims 16 and 19 are substantially similar to elements presented in claims 2 and 5, respectively, except that they set forth the claimed invention as an apparatus rather than a system and thus are rejected for the same reasons as applied above.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hessian in view of Gadtke et al. (US 2004/0078878 A1) (Gadtke hereinafter).
Regarding claim 7, Hessian discloses the system of claim 1, as stated above, except for “includes a transducer for transmission of a pressure signal indicative of pressure in the vent pipe”.
Gadtke teaches such claimed subject matter (Fig. 4, transducer 315A). Gadtke teaches that “Processor 330, having received an electrical signal from transducer 315A corresponding to audio modulated with a predetermined signal, provides a control signal to disbonder 335 … to the ground” ([0039]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use the transducer taught by Gadtke into the invention of Hessian to measure pressure in the vent pipe because the power requirement of the transducer is very small and the electrical output of the transducer can be easily used, transmitted and processed for the purpose of measurement.
Regarding claim 14, the elements contained in claim 14 are substantially similar to elements presented in claim 7 except that it sets forth the claimed invention as a method rather than a system and is rejected for the same reasons as applied above.
Regarding claim 21, the elements contained in claim 21 are substantially similar to elements presented in claim 7 except that it sets forth the claimed invention as an apparatus rather than a system and is rejected for the same reasons as applied above.

Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/Examiner, Art Unit 3661